-—Judgment, Supreme Court, Bronx County (Vincent Vitale, J.), rendered June 19, 1991, convicting defendant after a jury trial, of *657assault in the second degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
None of defendant’s claims are preserved for appellate review as a matter of law, and we decline to review them in the interest of justice. If we were to review, we would find that the court’s advice that it was going to tell the jury "to continue their deliberations since they’ve had this case not too long a time and hopefully they may reach a verdict” fairly apprised counsel of the substance of the "full-blown Allen charge” the court gave (see, People v O’Rama, 78 NY2d 270, 278); that the court did not abuse its discretion in precluding defense counsel from asking a leading question of dubious relevance of one of his witnesses (see, People v Arroyo, 77 NY2d 947), or from cross-examining one of the prosecution’s witnesses as to his prior bad acts (see, People v Gottlieb, 130 AD2d 202, 206); and that it was not misconduct for the prosecutor to correctly point out during summation the lack of evidence to support the defense theory of prosecutorial revenge that the defense had presented in its own summation (see, People v Smith, 82 NY2d 731, 733). Concur—Murphy, P. J., Wallach, Kupferman and Williams, JJ.